Exhibit 10.3

UNLIMITED CONTINUING GUARANTY

THIS UNLIMITED CONTINUING GUARANTY (this “Guaranty Agreement”), dated as of
December 7, 2007, is made by QC E-Services, Inc., a Kansas corporation, QC Auto
Services, Inc., a Kansas corporation and QC Loan Services, Inc., a Kansas
corporation (each individually a “Guarantor” and collectively, the
“Guarantors”), for the benefit of U.S. BANK NATIONAL ASSOCIATION, a national
banking association organized and existing under the laws of the United States,
as agent (in such capacity, the “Agent”) for each of the lenders (the “Lenders”)
now or hereafter party to the Amended and Restated Credit Agreement (as defined
below). All capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Amended and Restated Credit Agreement
(as defined below).

W I T N E S S E T H:

WHEREAS, the Lenders have agreed to provide to QC Holdings, Inc., a Kansas
corporation (“Borrower”) revolving credit (which includes provisions permitting
the issuance of letters of credit), swingline and term loan facilities pursuant
to the terms of that certain Amended and Restated Credit Agreement dated as of
December 7, 2007, among the Borrower, the Agent and the Lenders (as from time to
time amended, modified, supplemented or restated, the “Amended and Restated
Credit Agreement”); and

WHEREAS, each Guarantor is owned, directly or indirectly, by Borrower and will
materially benefit from the Loans made and the Letters of Credit issued and to
be issued, under the Amended and Restated Credit Agreement to Borrower; and

WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Amended and Restated Credit Agreement; and

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Amended and Restated Credit
Agreement by the Agent and the Lenders was the obligation of the Borrower to
cause each Guarantor to enter into this Guaranty Agreement; and

WHEREAS, the Lenders are unwilling to extend and/or maintain the credit
facilities provided under the Loan Documents unless each Guarantor enters into
this Guaranty Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Guaranty. Each Guarantor hereby unconditionally, absolutely, continually and
irrevocably guarantees, on a joint and several basis, to the Agent for the
benefit of the Lenders the payment and performance in full of the Borrower’s
Liabilities (as defined below). For all purposes of this Guaranty Agreement,
“Borrower’s Liabilities” means: (a) the Borrower’s prompt payment in full, when
due or declared due and at all such times, of all Obligations and all other
amounts pursuant to the terms of the Amended and Restated Credit Agreement, the
Notes, and all other Loan Documents heretofore, now or at any time or times
hereafter owing, arising, due or payable from the Borrower to the Agent or any
one or more of the Lenders, including principal, interest, premiums and fees
(including, but not limited to, loan fees and attorneys’ fees



--------------------------------------------------------------------------------

and expenses); (b) the Borrower’s prompt, full and faithful performance,
observance and discharge of each and every agreement, undertaking, covenant and
provision to be performed, observed or discharged by the Borrower under the
Amended and Restated Credit Agreement and all other Loan Documents; and (c) the
Borrower’s prompt payment in full, when due or declared due and at all such
times, of any obligations now or hereafter arising under any interest rate or
currency swap, rate cap or similar transaction (the “Hedge Agreements”). The
Guarantors’ obligations to the Agent and the Lenders under this Guaranty
Agreement are hereinafter referred to as the “Guarantors’ Obligations”.
Notwithstanding the foregoing, the liability of each Guarantor with respect to
the Guarantors’ Obligations shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
challenge under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law.

Each Guarantor agrees that it is directly and primarily liable on a joint and
several basis (subject to the limitation in the immediately preceding sentence)
for the Borrower’s Liabilities.

The Guarantors’ Obligations are secured by various security instruments referred
to in the Amended and Restated Credit Agreement, including without limitation
the Subsidiary Security Agreement.

2. Payment. If the Borrower shall default in payment or performance of the
Borrower’s Liabilities, whether principal, interest, premium, fee (including,
but not limited to, loan fees and attorneys’ fees and expenses), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Amended and Restated Credit
Agreement, by acceleration, or otherwise, or upon the occurrence and during the
continuance of any Event of Default under the Amended and Restated Credit
Agreement, then each Guarantor will, upon demand thereof by the Agent, fully pay
to the Agent, for the benefit of the Lenders, subject to any restriction on the
Guarantors’ Obligations set forth in Section 1 hereof, an amount equal to all
the Borrower’s Liabilities then due and owing.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all security instruments to
which it is a party by reason of:

(a) any lack of legality, validity or enforceability of the Amended and Restated
Credit Agreement, of any of the Notes, of any other Loan Document, or of any
other agreement or instrument creating, providing security for, or otherwise
relating to any of the Guarantors’ Obligations, the Borrower’s Liabilities, or
any other guaranty of any of the Borrower’s Liabilities (the Loan Documents and
all such other agreements and instruments being collectively referred to as the
“Related Agreements”);

(b) any exercise of any right or power under any of the Related Agreements, any
failure or omission to enforce any right conferred thereby, or any waiver of any
covenant or condition therein provided;

 

2



--------------------------------------------------------------------------------

(c) any permitted acceleration of the maturity of the Borrower’s Liabilities, of
the Guarantors’ Obligations, or of any other obligations or liabilities of any
Person under any of the Related Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for the Borrower’s
Liabilities, for any of the Guarantors’ Obligations, or for any other
obligations or liabilities of any Person under any of the Related Agreements;

(e) any dissolution of any Borrower or any Guarantor or any other party to a
Related Agreement, or the combination or consolidation of Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of Borrower or any Guarantor or any
other party to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, and any acceptance of late
or partial payments under, the Amended and Restated Credit Agreement, any of the
Notes or any other Loan Document or any other Related Agreement, in whole or in
part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Borrower’s Liabilities;

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Amended and
Restated Credit Agreement, any other Loan Document or any other Related
Agreement, including without limitation any term pertaining to the payment or
performance of the Borrower’s Liabilities, any of the Guarantors’ Obligations,
or any of the obligations or liabilities of any party to any other Related
Agreement; and

(i) any other circumstance whatsoever (with or without notice to or knowledge of
Guarantor) which may or might in any manner or to any extent vary the risks of
Guarantor, or might otherwise constitute a legal or equitable defense available
to, or discharge of, a surety or a guarantor, including without limitation any
right to require or claim that resort be had to the Borrower or any other
Guarantor or to any collateral in respect of the Borrower’s Liabilities or
Guarantors’ Obligations.

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment as herein provided.

4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Borrower’s Liabilities, or the rights of any
Secured Party with respect thereto as against any Borrower, or cause or permit
to be invoked any alteration in the time, amount or manner of payment by the
Borrower of any or all of the Borrower’s Liabilities.

 

3



--------------------------------------------------------------------------------

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Borrower’s Liabilities, at the Agent’s election and without notice thereof or
demand therefor, the Guarantors’ Obligations shall immediately be and become due
and payable.

6. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 23 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of the Borrower, to the payment in full of the Borrower’s
Liabilities, and (ii) of every other Guarantor (an “obligated guarantor”), to
the payment in full of the Guarantors’ Obligations of such obligated guarantor.
All amounts due under such subordinated debts, liabilities, or obligations
shall, upon the occurrence and during the continuance of an Event of Default, be
collected and, upon request by the Agent, paid over forthwith to the Agent for
the benefit of the Lenders on account of the Borrower’s Liabilities, the
Guarantors’ Obligations, or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by such Guarantor as agent
and bailee of the Agent and the Lenders separate and apart from all other funds,
property and accounts, of such Guarantor.

7. Suits. In the event there shall occur and be continuing an Event of Default,
each Guarantor from time to time shall pay to the Agent for the benefit of the
Lenders, on demand, at the Agent’s place of business set forth in the Amended
and Restated Credit Agreement or such other address as the Agent shall give
notice of to Guarantor, the Guarantors’ Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the Agent may
proceed to suit against each Guarantor. At the Agent’s election, one or more and
successive or concurrent suits may be brought hereon by the Agent against each
Guarantor, whether or not suit has been commenced against the Borrower, any
other Guarantor, or any other Person and whether or not the Agent has taken or
failed to take any other action to collect all or any portion of the Borrower’s
Liabilities or have taken or failed to take any actions against any collateral
securing payment or performance of all or any portion of the Borrower’s
Liabilities, and irrespective of any event, occurrence, or condition described
in Section 3 hereof.

8. Set-Off and Waiver. Each Guarantor waives any right to assert against any
Secured Party as a defense, counterclaim, set-off, recoupment or cross claim,
any defense (legal or equitable) or other claim which such Guarantor may now or
at any time hereafter have against Borrower or any Secured Party (with respect
to Secured Party, this waiver shall not apply to a defense, counterclaim
set-off, recoupment or cross claim arising solely out of Secured Party’s gross
negligence or willful misconduct) without waiving any additional defenses,
set-offs, counterclaims or other claims otherwise available to such Guarantor.
Each Guarantor agrees that each Secured Party shall have a lien for all the
Guarantors’ Obligations upon all deposits or deposit accounts, of any kind, or
any interest in any deposits or deposit accounts, now or hereafter pledged,
mortgaged, transferred or assigned to such Secured Party or otherwise in the
possession or control of such Secured Party for any purpose (other than solely
for safekeeping) for the account or benefit of such Guarantor, including any
balance of any deposit account or of

 

4



--------------------------------------------------------------------------------

any credit of such Guarantor with the Secured Party, whether now existing or
hereafter established, and hereby authorizes each Secured Party from and after
the occurrence of an Event of Default at any time or times with or without prior
notice to apply such balances or any part thereof to such of the Guarantors’
Obligations to the Agent and the Lenders then due and in such amounts as
provided for in the Amended and Restated Credit Agreement. For the purposes of
this Section 8, all remittances and property shall be deemed to be in the
possession of the Agent or a Lender as soon as the same may be put in transit to
it by mail or carrier or by other bailee.

9. Waiver of Notice; Subrogation.

(a) Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or extending credit
to or for the benefit of Borrower, whether pursuant to the Amended and Restated
Credit Agreement or the Notes or any other Loan Document or Related Agreement or
any amendments, modifications, or supplements thereto, or replacements or
extensions thereof, (iii) presentment, demand, default, non-payment, partial
payment and protest, and (iv) any other event, condition, or occurrence
described in Section 3 hereof.

(b) Each Guarantor hereby agrees that payment or performance by such Guarantor
of its Guarantors’ Obligations under this Guaranty Agreement may be enforced by
the Agent on behalf of the Lenders upon demand by the Agent to such Guarantor
without the Agent being required, such Guarantor expressly waiving to the extent
permitted by law any right it may have to require the Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower or
any other Guarantor of the Borrower’s Liabilities, or (ii) seek to enforce or
resort to any remedies with respect to any security interests, Liens or
encumbrances granted to the Agent or any Lender or other party to a Related
Agreement by Borrower, any other Guarantor or any other Person on account of the
Borrower’s Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD,
ACKNOWLEDGED AND AGREED TO BY SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY
AGREEMENT MAY BE MADE BY THE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT.

(c) Each Guarantor further agrees with respect to this Guaranty Agreement that
it shall have no right of subrogation, reimbursement, contribution or indemnity,
nor any right of recourse to security for the Borrower’s Liabilities unless and
until 93 days immediately following the Termination Date shall have elapsed
without the filing or commencement, by or against Borrower or Guarantor, of any
state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to Borrower or Guarantor or its assets. This waiver is
expressly intended to prevent the existence of any claim in respect to such
subrogation, reimbursement, contribution or indemnity by any Guarantor against
the estate of

 

5



--------------------------------------------------------------------------------

Borrower or Guarantor within the meaning of Section 101 of the Bankruptcy Code,
in the event of a subsequent case involving any other Borrower or Guarantor. If
an amount shall be paid to Guarantor on account of such rights at any time prior
to termination of this Guaranty Agreement in accordance with the provisions of
Section 23 hereof, such amount shall be held in trust for the benefit of the
Agent and the Lenders and shall forthwith be paid to the Agent, for the benefit
of the Lenders, to be credited and applied upon the Guarantors’ Obligations,
whether matured or unmatured, in accordance with the terms of the Amended and
Restated Credit Agreement or otherwise as the Agent may elect. The agreements in
this subsection shall survive repayment of all of the Guarantors’ Obligations,
the termination or expiration of this Guaranty Agreement in any manner,
including but not limited to termination in accordance with Section 23 hereof,
and occurrence of the Termination Date.

10. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 23 hereof. Any claim or claims that
the Agent or the Lenders may at any time hereafter have against any Guarantor
under this Guaranty Agreement may be asserted by the Agent for itself or on
behalf of the Lenders by written notice directed to such Guarantor in accordance
with Section 25 hereof.

11. Representations, Warranties and Covenants. Each Guarantor warrants and
represents to the Agent, for the benefit of the Lenders that it is duly
authorized to execute, deliver and perform this Guaranty Agreement; that this
Guaranty Agreement has been duly executed and delivered on behalf of such
Guarantor by its duly authorized representatives; that this Guaranty Agreement
is legal, valid, binding and enforceable against such Guarantor in accordance
with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles; and that
such Guarantor’s execution, delivery and performance of this Guaranty Agreement
do not violate or constitute a breach of any of its organizational documents,
any agreement or instrument to which such Guarantor is a party, or any law,
order, regulation, decree or award of any governmental authority or arbitral
body to which it or its properties or operations is subject.

12. Expenses. Each Guarantor agrees to be jointly and severally liable for the
payment of all reasonable fees and expenses, including attorneys’ fees, incurred
by any Secured Party in connection with the enforcement of this Guaranty
Agreement, whether or not suit be brought.

13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Borrower’s Liabilities
is rescinded or must be restored for any reason.

14. Attorney-in-Fact. To the extent permitted by law, each Guarantor hereby
appoints the Agent, for the benefit of the Lenders, as Guarantor’s
attorney-in-fact for the purposes of carrying out the provisions of this
Guaranty Agreement and taking any action and executing any instrument which the
Agent may deem necessary or advisable to accomplish the

 

6



--------------------------------------------------------------------------------

purposes hereof, which appointment is coupled with an interest and is
irrevocable; provided, that the Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of an
Event of Default.

15. Reliance. Each Guarantor represents and warrants to the Agent, for the
benefit of the Lenders, that: (a) such Guarantor has adequate means to obtain on
a continuing basis (i) from the Borrower, information concerning the Borrower
and the Borrower’s financial condition and affairs and (ii) from other reliable
sources, such other information as it deems material in deciding to provide this
Guaranty Agreement (“Other Information”‘), and has full and complete access to
the Borrower’s books and records and to such Other Information; (b) such
Guarantor is not relying on any Secured Party or its or their employees,
directors, agents or other representatives or affiliates, to provide any such
information, now or in the future; (c) such Guarantor has been furnished with
and reviewed the terms of the Amended and Restated Credit Agreement and such
other Loan Documents as it has requested, is executing this Guaranty Agreement
freely and deliberately, and understands the obligations and financial risk
undertaken by providing this Guaranty Agreement; (d) such Guarantor has relied
solely on the Guarantor’s own independent investigation, appraisal and analysis
of the Borrower, the Borrower’s financial condition and affairs, the “Other
Information”, and such other matters as it deems material in deciding to provide
this Guaranty Agreement and is fully aware of the same; and (e) such Guarantor
has not depended or relied on any Secured Party or its or their employees,
directors, agents or other representatives or affiliates, for any information
whatsoever concerning the Borrower or the Borrower’s financial condition and
affairs or any other matters material to Guarantor’s decision to provide this
Guaranty Agreement, or for any counseling, guidance, or special consideration or
any promise therefor with respect to such decision. Each Guarantor agrees that
no Secured Party has any duty or responsibility whatsoever, now or in the
future, to provide to such Guarantor any information concerning the Borrower or
the Borrower’s financial condition and affairs, or any Other Information, other
than as expressly provided herein, and that, if such Guarantor receives any such
information from any Secured Party or its or their employees, directors, agents
or other representatives or affiliates, such Guarantor will independently verify
the information and will not rely on any Secured Party or its or their
employees, directors. agents or other representatives or affiliates, with
respect to such information.

16. Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Amended and Restated Credit Agreement shall be applicable to
this Guaranty Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any extension of credit referred to herein or guaranteed hereby.

17. Entire Agreement. This Guaranty Agreement, together with the Amended and
Restated Credit Agreement and other Loan Documents, constitutes and expresses
the entire understanding between the parties hereto with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements,
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof. Except as provided in Section 23, neither this Guaranty
Agreement nor any portion or provision hereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Amended and Restated Credit Agreement.

 

7



--------------------------------------------------------------------------------

18. Binding Agreement; Assignment. This Guaranty Agreement, and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto, and to their respective heirs, legal representatives,
successors and assigns; provided, however, that no Guarantor shall not be
permitted to assign any of its rights, powers, duties or obligations under this
Guaranty Agreement or any other interest herein without the prior written
consent of the Agent. Without limiting the generality of the foregoing sentence
of this Section 18, any Lender may assign to one or more Persons, or grant to
one or more Persons participations in or to, all or any part of its rights and
obligations under the Amended and Restated Credit Agreement (to the extent
permitted by the Amended and Restated Credit Agreement); and to the extent of
any such assignment or participation such other Person shall, to the fullest
extent permitted by law, thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, subject however, to
the provisions of the Amended and Restated Credit Agreement, including Article
IX thereof (concerning the Agent) and Section 11.07 thereof concerning
assignments and participations. All references herein to the Agent shall include
any successor thereof.

19. Hedge Agreements. All obligations of the Borrower under Hedge Agreements to
which any Lender or its Affiliates are a party shall be deemed to be Borrower’s
Liabilities, and each Lender or Affiliate of a Lender party to any such Hedge
Agreement shall be deemed to be a Secured Party hereunder with respect to such
Borrower’s Liabilities; provided, however, that such obligations shall cease to
be Borrower’s Liabilities at such time as such Person (or Affiliate of such
Person) shall cease to be a “Lender” under the Amended and Restated Credit
Agreement.

20. Severability. The provisions of this Guaranty Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

21. Counterparts. This Guaranty Agreement may be executed in any number of’
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor.

22. Indemnification. Without limitation of Section 11.05 of the Amended and
Restated Credit Agreement or any other indemnification provision in any Loan
Document, each Guarantor agrees to indemnify and hold harmless each Secured
Party and each of their affiliates and their respective officers, directors,
employees, agents, and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities, costs, and expenses
(including, without limitation, reasonable attorneys’ fees) that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of (including, without limitation, in
connection with any litigation or proceeding or preparation of defense in
connection therewith) the Loan Documents, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Loans or other
extension

 

8



--------------------------------------------------------------------------------

of credit under the Loan Documents, except to the extent such claim, damage,
loss, liability, cost, or expense resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of litigation or other proceeding
to which the indemnity in this Section 22 applies, such indemnity shall be
effective whether or not such litigation or proceeding is brought by such
Guarantor or any other Borrower or any other Guarantor, any of their respective
directors, shareholders or creditors, or an Indemnified Party or any other
Person, or any Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated. Each Guarantor agrees that
no Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to it, any of its subsidiaries or Affiliates, or
any security holders or creditors thereof arising out of, related to or in
connection with the transactions contemplated herein, except to the extent that
such liability resulted from such Indemnified Party’s gross negligence or
willful misconduct. Each Guarantor agrees not to assert any claim against any
Secured Party, any of its Affiliates, or any of their directors, officers,
employees, attorneys, agents, or advisers, on any theory of liability, for
special, indirect, consequential, or punitive damages arising out of or
otherwise relating to the Loan Documents, any of the transactions contemplated
therein or the actual or proposed use of the proceeds of the Loans or other
extension of credit under the Loan Documents. The Guarantors and the Borrower,
as a whole, will not be obligated under this Section 22 or any indemnification
provision of any other Loan Document for (i) more than one firm of attorneys
(together with local counsel from other firms, if reasonably necessary)
representing Agent and all Lenders on any matter for which indemnification is
sought, or (ii) any disputes or claims between the Agent and any one or more of
the Lenders or between any Lender with one or more other Lenders. The agreements
in this Section 22 shall survive repayment of all of the Guarantors’ Obligations
and the termination or expiration of this Guaranty Agreement in any manner,
including but not limited to termination upon occurrence of the Termination
Date.

23. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and all of the Guarantors’ Obligations hereunder (excluding
those obligations and liabilities that expressly survive such termination) shall
terminate on the Termination Date.

24. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Agent or any other
Secured Party provided by law or under the Amended and Restated Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other extensions of credit to the
Borrower pursuant to the Amended and Restated Credit Agreement shall be
conclusively presumed to have been made or extended, respectively, in reliance
upon each Guarantor’s guaranty of the Borrower’s Liabilities pursuant to the
terms hereof. Any amounts not paid when due under this Guaranty Agreement shall
bear interest at the Default Rate.

25. Notices. Any notice required or permitted hereunder shall be given, (a) with
respect to each Guarantor, at the address of the Borrower indicated in
Section 11.02 of the Amended and Restated Credit Agreement and (b) with respect
to the Agent or any other Secured Party, at the Agent’s address indicated in
Section 11.02 of the Amended and Restated Credit Agreement. All such addresses
may be modified, and all such notices shall be given and shall be effective, as
provided in Section 11.02 of the Amended and Restated Credit Agreement.

 

9



--------------------------------------------------------------------------------

26. Governing Law, Venue; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF KANSAS APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

(b) EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT
SITTING IN THE COUNTY OF JOHNSON, STATE OF KANSAS, UNITED STATES OF AMERICA AND,
BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, GUARANTOR EXPRESSLY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE
EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

(c) EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS FOR NOTICES TO SUCH GUARANTOR IN EFFECT PURSUANT TO
SECTION 25 HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE
APPLICABLE LAWS IN EFFECT IN THE STATE OF KANSAS.

(d) NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE AGENT
FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY GUARANTOR OR ANY OF
GUARANTORS’ PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED
BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS

 

10



--------------------------------------------------------------------------------

AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT
MAY IN THE FUTURE BE DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE
AGENT FOR ITSELF AND ON BEHALF OF THE BANKS HEREBY AGREE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL
BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f) EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

[Signature page follows.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTORS:

QC E-SERVICES, INC.,

a Kansas corporation

By:  

/s/ Darrin J. Andersen

Name:   Darrin J. Andersen Title:   President

QC AUTO SERVICES, INC.,

a Kansas corporation

By:  

/s/ Darrin J. Andersen

Name:   Darrin J. Andersen Title:   President

QC LOAN SERVICES, INC.,

a Kansas corporation

By:  

/s/ Darrin J. Andersen

Name:   Darrin J. Andersen Title:   President

 

12